NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.

In the Supreme Court of Georgia



                                                   Decided: October 25, 2022


                      S22A0511. DRENNON v. THE STATE.


        WARREN, Justice.

        Appellant Carlos Drennon appeals from his convictions for

malice murder and participation in criminal street gang activity

stemming from the shooting death of Randy Griffin.1 On appeal,


        Griffin was killed on June 10, 2007. On June 27, 2008, Drennon and
        1

11 other defendants were charged in a 60-count indictment returned by a
Fulton County grand jury. Drennon was indicted on 15 counts and was jointly
tried with Tiffany Bankston, Maurice Hargrove, Edward Morris, and Daquan
Stevens for five crimes arising from the shooting death of Randy Griffin on
June 10, 2007: malice murder, conspiracy to commit murder, felony murder
predicated on aggravated assault, aggravated assault, and possession of a
firearm during the commission of a felony. Those five defendants, along with
Vincent Morris (Edward Morris’s brother), were also charged with criminal
street gang activity for crimes of violence that occurred between September
2006 and October 2007. In addition, Hargrove, Stevens, and Edward and
Vincent Morris were tried on four other counts relating to crimes committed
against Griffin and Lacey Magee that occurred on May 22, 2007. In August
2007, before the indictment was returned in the case that is before us now on
appeal, Drennon pled guilty to two counts of aggravated assault arising from
the May 22, 2007, incident.
      In May 2009, a jury found Drennon not guilty of the firearm offense but
convicted him of the remaining crimes. On May 5, 2009, the trial court
Drennon contends, among other things, that the evidence is

insufficient to support his convictions, that the trial court erred in

denying his motion to sever his trial from that of his co-defendants,

and that he was denied his right to be present at trial when he was



sentenced Drennon to life in prison for malice murder and to 15 consecutive
years in prison for criminal street gang activity. The felony murder count was
vacated by operation of law, and the trial court merged the other counts for
sentencing purposes. On May 28, 2009, Drennon filed a motion for new trial,
which he amended with new counsel in January and September 2015. In 2014,
the trial court placed any open counts remaining against Drennon on the dead
docket. On January 13, 2020, the trial court denied Drennon’s motion for new
trial, as amended. On January 24, 2020, Drennon filed a notice of appeal, and
the case was docketed in this Court to the August 2021 term. However,
because the counts of the indictment against Drennon that were dead-docketed
by the trial court meant that Drennon’s case remained pending in the trial
court, he was required to follow the procedures for interlocutory appeal to
obtain review of his convictions. See OCGA § 5-6-34 (b); Seals v. State, 311 Ga.
739 (860 SE2d 419) (2021); Spears v. State, 360 Ga. App. 776 (861 SE2d 619)
(2021). On August 6, 2021, we dismissed Drennon’s appeal because he failed
to follow those procedures.
       On remand, the State was unwilling to dismiss the unresolved dead-
docketed charges. On November 9, 2021, the trial court therefore vacated its
January 13, 2020, order denying Drennon’s motion for new trial, entered a new
order denying that motion, and granted Drennon a certificate of immediate
review. Drennon filed an application for interlocutory appeal, which we
granted on December 9, 2021. Drennon thereafter filed a timely notice of
appeal, see OCGA § 5-6-34 (b), and the case was docketed in this Court to the
April 2022 term and orally argued on April 21, 2022. This Court has already
affirmed the convictions of Edward Morris and Stevens, both of whom were
convicted of murder, criminal street gang activity, and other crimes. See
Morris v. State, 294 Ga. 45 (751 SE2d 74) (2013); Stevens v. State, 286 Ga. 692
(690 SE2d 816) (2010). The Court of Appeals has affirmed the convictions of
Vincent Morris for criminal street gang activity and other crimes. See Morris
v. State, 322 Ga. App. 682 (746 SE2d 162) (2013).
                                       2
not included in certain bench conference discussions.

     We conclude that the evidence is sufficient to support

Drennon’s convictions for malice murder and for participating in

criminal gang activity and that the trial court did not fail to exercise

its discretion as the “thirteenth juror” when ruling on the general

grounds of Drennon’s motion for new trial, so we affirm those parts

of the trial court’s judgment. However, because Drennon’s right-to-

be-present claim was raised for the first time on appeal and because,

as more fully explained below, we cannot easily reject that claim on

the existing record, see Champ v. State, 310 Ga. 832, 844 (854 SE2d

706) (2021), we vacate the trial court’s judgment in part and remand

the case for the trial court to hold a hearing and rule on Drennon’s

constitutional claim in the first instance.      We therefore do not

address Drennon’s remaining enumerations of error.

     1. Viewed in the light most favorable to the jury’s verdicts, the

evidence presented at trial showed the following. The “International

Robbing Club,” or “IRC,” was “a loosely affiliated group of friends

and associates who planned and executed so-called ‘licks,’ robberies

                                   3
of individuals believed to possess significant amounts of cash, drugs,

jewelry, and other high value items.” Morris v. State, 294 Ga. 45, 46

(751 SE2d 74) (2013).      Marciell Easterling, a co-indictee who

testified at Drennon’s trial under an immunity agreement, was

present when the IRC was formed in late 2005 or early 2006. He

testified that Daquan Stevens, Edward Morris, and Jeremy Dunn

were original members of the group and that Drennon, Maurice

Hargrove, and Vincent Morris joined later. According to Easterling,

the group would “hang out” and “plan things” like robberies. He

added that the IRC would get “money, drugs, jewelry, guns[, and]

merchandise” from the robberies. Tiffany Bankston testified that

Drennon told her that he had participated in “licks” with Easterling

and Stevens. Members of the IRC, including Drennon, discussed

robbing Griffin after Edward Morris saw him at a nightclub wearing

Breitling-brand jewelry.

     In the early morning hours of May 22, 2007, members of the

IRC received information that Griffin was at a nightclub in Atlanta.

Drennon, Hargrove, and the Morrises drove to the nightclub in one

                                  4
car, while Easterling, Stevens, and a third IRC member, Jonathon

Collins, drove there in a second car. Members of the IRC knew

where Griffin lived, and once he left the nightclub, Drennon’s group

drove ahead of Griffin to wait for him at his residence. Meanwhile,

Easterling’s group followed Griffin.    “When Griffin and [Lacey]

Magee, his girlfriend, pulled into Griffin’s driveway and exited their

cars, shots were fired at them from a gold Toyota Avalon occupied”

by Drennon’s group. Morris, 294 Ga. at 46. “Magee was shot in the

hand, and Griffin returned fire. The Avalon drove off, with both

Drennon and Vincent Morris having been shot.” Id. Easterling’s

group did not go into Griffin’s condominium complex, but instead

parked on a road near the entrance. After they heard the gunfire in

the complex, they saw a person run across the road. Unsure of who

it was, Easterling, who was driving the car, drove forward. The

person was Griffin, and he ran up to Easterling’s car. Collins told

Griffin to get in, and he did.    Panicked and unaware that the

occupants of the car were part of the group trying to rob him, Griffin

told the people in the car that someone had tried to rob him and had

                                  5
shot his girlfriend. Griffin had a gun in his hand. According to

Easterling, the car’s occupants were also carrying guns, but they

were on the floor of the car, so there “wasn’t no way that we could

reach for our gun to do anything to him.” About that time—which

was only about 30 seconds later—the Avalon in which the other

members of the group were riding “skidded out of the parking lot” of

Griffin’s complex. Griffin got out of the car Easterling was driving

and started shooting at the Avalon; he then ran back toward his

condominium. “Following the incident, Magee and Drennon were

treated for their injuries at the same hospital, and Griffin, who had

accompanied Magee to the hospital, identified Drennon as one of

their assailants, leading to Drennon’s arrest.” Id. at 46.

     Drennon was in jail based on his arrest for the May 22, 2007,

crimes against Griffin and Magee, when “in the early morning hours

of June 10, 2007, Griffin was shot and killed outside Club 112, a

Midtown nightclub.” Id. When Griffin was killed, he was wearing a

Breitling necklace and bracelet.

     At trial, Easterling “testified that IRC members . . . had

                                   6
planned Griffin’s murder to retaliate for Drennon’s arrest,” id. at 46-

47, and that

     [Easterling] had heard Morris recount how he and others
     drove to Club 112 on the night of the murder and waited
     for Griffin to emerge, at which point two of Morris’
     confederates fired at Griffin. Morris’ presence at the
     scene of the murder was corroborated by cell tower
     triangulation evidence placing Morris’ cell phone at the
     crime scene at the time of the shooting. In addition, a
     former girlfriend of Morris told police that Morris had told
     her he had been present when Griffin was killed and that
     Hargrove had been the triggerman.

Id. 47. Bankston, who pled guilty to criminal street gang activity,

testified that she started dating Drennon in 2006 and that they were

engaged to be married at the time of trial. According to Bankston,

when Griffin was robbed in May 2007, Easterling and Stevens told

her that someone had “jumped out too fast” that night, implying that

the group driving with Easterling might have killed Griffin that

night if they had the chance.

     Bankston participated in a number of three-way calls with

Drennon and his friends while Drennon was in jail; code words and

phrases were often used during these calls.        She testified that,


                                  7
during these calls, Drennon and his friends referred to “watching

the news.” At first, she did not know what they were talking about,

but she later began to understand what Drennon meant when he

said that the “n***** tried to identify me.” Bankston also testified

that, on the day Griffin was killed, Easterling and Stevens came to

her house and told her about the shooting and asked her to tell

Drennon. Bankston testified that she later called Drennon in jail

and told him that “Auntie Monique” had killed her husband at Club

112, which was “code” that “[Hargrove] shot Randy Griffin.”

     While Drennon was in jail between May 22 and June 10, he

frequently initiated calls with his IRC associates. Those calls were

recorded, and many were introduced into evidence at trial. For

example, in a conversation on May 23, Drennon asked Hargrove

“how that other dude was doing” and told Hargrove that he

(Drennon) was “f**ked up” and that “the n***** tried to identify a

n***** and how’s that.” Hargrove responded “be cool and just watch

the news.”

     Drennon spoke to Hargrove again on May 27, and Hargrove

                                 8
said, “[w]hy the ho lay up there and flag them and got in the back of

the car with them”? Drennon asked, “[g]ot in the back of the car

with [Easterling]”; Hargrove responded, “yeah,” and said “why the

ho lay up there and go out” and “they still ain’t f**k the ho.”

Hargrove continued, saying that “you ain’t got nothing to worry

about, man. . . . [N]***** like on top of the ho. N***** going to f**k

the ho, man.” Drennon then told Hargrove that he was “sweatin’

that ho” and “I just got to depend on you. . . . Go on ahead and lay

that ho on out for me.” Hargrove then said, “You already know that.

Man, that’s my word. I’m a f**k the s**t out that ho.”

     In another conversation later that night, Drennon told Stevens

that he had been “trying to figure out what’s going on, man, you

know what I’m saying? I’ve been watching the motherf**king news

and s**t, you know what I’m saying. Ain’t s**t going on on the

f**king news.” Stevens reassured Drennon that “that news going to

come up,” and Drennon asked, “when it going to come up,” and later

said “god da*n go get that girl, man, god da*n hurry up.” Stevens

acknowledged that “they need to hurry up”; “n***** just running

                                  9
around here shooting people and get away with it.”

     In a conversation that took place from jail on June 2, Drennon

spoke with Edward Morris. Drennon told Edward that, when he was

in the hospital, “some dude came in there and identified me. Talking

about I robbed him.” Drennon then asked Morris if he had “seen the

girl.” Morris responded that “the girl jumped in the car . . . and

everything” and that he would “have slapped that whore in her

f**kin mouth.” Morris added that “she hopped” out of the car and

tried to flag other cars down. Drennon then said that, “so you tellin’

me all of that could have been stopped right then and there”? Morris

responded that it “could have been stopped,” and Drennon said that

he did not “even want to talk about it.”

     During a June 7 conversation with Easterling from jail,

Drennon asked Easterling if “everything straight,” had “y’all . . .

heard nothing,” and had they “seen ol’ girl.” Easterling responded

that they “ain’t heard nothing” and had not seen “ol’ girl” because

“she had moved” and that they “[g]ot to confirm where she stay at.”

Drennon then said he was “just checking on it.” At trial, Easterling

                                 10
testified about this conversation, explaining that “ol’ girl” was the

name he and Drennon used for Griffin and that he and Drennon had

been discussing Griffin when they discussed “ol’ girl.”

     On June 10, at 12:40 p.m., which was after Griffin was shot

and killed, Drennon called Bankston from jail. Bankston told him

that Easterling had called her “about an hour or so ago” and told her

that she needed to “meet up with him.” Drennon told her to “call

[Easterling] and see what’s up.” Bankston called Easterling and

connected Easterling into her call with Drennon. When Drennon

asked Easterling what was going on, Easterling responded that he

could not talk to Drennon at that point; Drennon asked the same

question again. Easterling responded, “Oh s**t you, uh, what y’all

looking at on the tv”? Drennon said, “I need to look at the news.”

Bankston asked Easterling where she was supposed to meet him.

     Shortly thereafter, Drennon made a phone call to his father.

Drennon asked his father if he had “watch[ed] the news.” His father

responded that he had not, and Drennon said, “Dang,” “I need you

to tell me that you watched the news.”       Drennon’s father then

                                 11
connected Bankston into the call, and Drennon asked her if she had

“made it down there yet.” Bankston responded that she had not, but

was on her way. She explained that she had not talked to “them”

yet, and Drennon responded that he would talk to her “later on.”

     About an hour later, Drennon called Bankston from jail.

During that call, Bankston told Drennon that her “Auntie Monique”

killed her husband last night and that “she” did it at Club 112.

Drennon responded by saying, “so it’s a wrap, huh,” and “that’s

something we ain’t got to worry about no more.” Drennon also

asked, “so they say they sure it’s over,” to which Bankston replied,

“yes.” Drennon also asked Bankston, “did you see it on the news”?

Drennon’s father joined the phone call; Drennon asked him to call

Hargrove and explained that he wanted to talk to Hargrove because

“I just need to hear something from his mouth, man, that’s it.”

Hargrove eventually joined the call and told Drennon that the

“n***** f**ked the s**t out of that ho, man.” Drennon asked, “what

that ho end like,” and Hargrove repeated what he had just said and

added that he had told Drennon that he “was going to fix it” and

                                12
“f**k that ho for you.”

     Drennon did not testify at trial. His defense centered, in part,

around his role as an informant for Detective David Quinn, who was

investigating Griffin’s murder. At trial, Detective Quinn testified

that he first met Drennon as a result of an investigation in February

2007 in which Drennon was a witness. Detective Quinn interviewed

Drennon, and Drennon provided accurate information about three

unsolved crimes.     After that interview, Detective Quinn and

Drennon stayed in contact, and Drennon continued to be an

informant for Quinn. Detective Quinn testified that Drennon was

“probably the greatest source I had ever encountered.” In closing

arguments, Drennon’s counsel argued that the phone calls that

Drennon made from jail to Bankston and others were not evidence

of his guilt, but were simply him “still working with Detective

Quinn, still fishing for information to help Detective Quinn.”

     2. Drennon contends that, because the trial court did not make

specific findings on matters such as the conflicts in the evidence and

the credibility of witnesses in denying Drennon’s motion for new

                                 13
trial on the general grounds under OCGA §§ 5-5-20 and 5-5-21, the

court did not fulfill its role as the “thirteenth juror.” For this reason,

Drennon contends that we must vacate and remand for the trial

court to fulfill its statutory duty. We disagree.

     Even when the evidence is legally sufficient to sustain a
     conviction, a trial judge may grant a new trial if the
     verdict of the jury “is contrary to . . . the principles of
     justice and equity,” OCGA § 5-5-20, or if the verdict is
     “decidedly and strongly against the weight of the
     evidence.” OCGA § 5-5-21. When properly raised in a
     timely motion, these grounds for a new trial—commonly
     known as the “general grounds”—require the trial judge
     to exercise a “broad discretion to sit as a ‘thirteenth
     juror.’” In exercising that discretion, the trial judge must
     consider some of the things that she cannot when
     assessing the legal sufficiency of the evidence, including
     any conflicts in the evidence, the credibility of witnesses,
     and the weight of the evidence.

White v. State, 293 Ga. 523, 524 (753 SE2d 115) (2013) (citation

omitted).   Moreover, we have held that “[w]hen a trial court

exercises its discretion as the ‘thirteenth juror, it need not explicitly

speak of its discretion with respect to the general grounds,” and

“unless the record shows otherwise,” we even “presume that the trial

court understood the nature of its discretion and exercised it.”


                                   14
Hodges v. State, 309 Ga. 590, 592 (847 SE2d 538) (2020) (citation

and punctuation omitted) (rejecting a defendant’s contention that

the trial court did not properly exercise its discretion as the

“thirteenth juror” where “the trial court specifically stated in its

order that it was denying [the defendant’s] motion for new trial after

‘consideration of the pleadings, the transcript of proceedings, and

[the] applicable law,’” “did not state [an] incorrect standard in its

order, and nothing in the record indicate[ed] that the court was

unaware of its responsibility”). See also Myers v. State, 313 Ga. 10,

13-14 (867 SE2d 134) (2021) (holding that the record did not support

the defendant’s “argument that the trial court failed to fulfill its duty

in ruling on the general grounds to weigh the evidence and consider

the credibility of the witnesses,” because in its order denying the

motion for new trial, the trial court explained that the defendant

“asked the court to reverse his convictions under the discretion given

to the court by OCGA §§ 5-5-20 and 5-5-21” and “[t]he court found

that ‘this is not an exceptional case in which the evidence

preponderates heavily against the verdict’”).

                                   15
     Here, in denying Drennon’s motion for new trial on the general

grounds, the trial court specifically acknowledged that Drennon was

moving “the Court to reverse his convictions under the discretion

given to the Court by OCGA §§ 5-5-20 and 5-5-21” and then denied

the motion based on the specific finding that “this is not an

exceptional case in which the evidence preponderates heavily

against the verdict.”   Thus, the record does not support Drennon’s

claim that the trial court failed to exercise its discretion under

OCGA §§ 5-5-20 and 5-5-21. See Myers, 313 Ga. at 13-14.

     3. Drennon contends that the evidence is insufficient as a

matter of constitutional due process and as a matter of Georgia

statutory law, see OCGA § 24-14-6, to support his conviction for the

malice murder of Griffin. More specifically, Drennon contends that

the evidence showed that he was in jail at the time of Griffin’s

murder, that Drennon had no part in setting up or encouraging the

murder, that his conversations with his IRC associates while in jail

demonstrated Drennon’s attempts to obtain information to pass

along to Detective Quinn, and that the State’s evidence was entirely

                                 16
circumstantial and failed to exclude the hypothesis that other

members of the IRC independently killed Griffin while carrying out

their plan to rob him for his jewelry. We disagree.

     When evaluating a challenge to the sufficiency of the evidence

as a matter of constitutional due process, we view the evidence

presented at trial in the light most favorable to the verdicts and ask

whether any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt for the crimes for which he was

convicted. See Jones v. State, 304 Ga. 594, 598 (820 SE2d 696)

(2018) (citing Jackson v. Virginia, 443 U.S. 307, 318-319 (99 SCt

2781, 61 LE2d 560) (1979)).      We leave to the trier of fact “the

resolution of conflicts or inconsistencies in the evidence, credibility

of witnesses, and reasonable inferences to be derived from the facts,”

Smith v. State, 308 Ga. 81, 84 (839 SE2d 630) (2020), and we do not

“reweigh the evidence,” Ivey v. State, 305 Ga. 156, 159 (824 SE2d

242) (2019) (citation and punctuation omitted).

     Moreover, as a matter of Georgia statutory law, “to warrant a

conviction on circumstantial evidence, the proved facts shall not only

                                  17
be consistent with the hypothesis of guilt, but shall exclude every

other reasonable hypothesis save that of the guilt of the accused.”

OCGA § 24-14-6.      “Not every hypothesis is reasonable, and the

evidence does not have to exclude every conceivable inference or

hypothesis; it need rule out only those that are reasonable.” Garay

v. State, 314 Ga. 16, 20 (875 SE2d 631) (2022) (citation and

punctuation omitted).       “Whether alternative hypotheses are

reasonable . . . is usually a question for the jury, and this Court will

not disturb the jury’s finding unless it is insufficient as a matter of

law.” Frazier v. State, 308 Ga. 450, 453 (841 SE2d 692) (2020)

(citation and punctuation omitted).      Additionally, under Georgia

statutory law, “[e]very person concerned in the commission of a

crime is a party thereto and may be charged with and convicted of

commission of the crime.” OCGA § 16-2-20 (a). Conviction as a party

to a crime requires proof of a common criminal intent, which a trier

of fact may infer from “presence, companionship, and conduct before,

during and after the offense.” McGruder v. State, 303 Ga. 588, 591

(814 SE2d 293) (2018) (citation and punctuation omitted).

                                  18
     The evidence here regarding Drennon’s role in Griffin’s

murder, although circumstantial, was sufficient to convict Drennon

as a matter of constitutional due process.        To begin, the State

introduced evidence that “IRC members . . . had planned Griffin’s

murder to retaliate for Drennon’s arrest.” Morris, 294 Ga. at 47.

Moreover, viewed in the light most favorable to the verdicts, the jury

was entitled to conclude that Drennon was angry that Griffin

identified him at the hospital, telling his IRC associates that “some

dude came in there and identified me” and that “the n***** tried to

identify a n*****.” Similarly, the jury was told that Drennon and

his IRC associates referred to Griffin as “ol’ girl” and could infer that

they used other code words such as “ho,” “whore,” and “girl” to refer

to Griffin; that Drennon was worried about or bothered by Griffin,

saying that he was “sweatin’ that ho”; and that Drennon was asking

his IRC associates to kill Griffin and encouraging them to do so,

telling Hargrove to “lay that ho out for me.” Hargrove promised that

he would, saying that Drennon had Hargrove’s word that “I’m a f**k

the s**t out that ho.” In response, Hargrove said that he had told

                                   19
Drennon that he “was going to fix it” and “f**k that ho for you,”

(emphasis supplied), a statement from which the jury could infer

Hargrove was acting with Drennon’s encouragement. In addition,

the jury could infer from Drennon’s declarations of impatience—

such as “[g]o on ahead and lay that ho on out for me,” and “[a]in’t

s**t going on on the f**king news”—coupled with responses by

Hargrove and Stevens to “be cool and just watch the news” and “that

news going to come up,” that Drennon was encouraging his fellow

IRC associates to kill Griffin and that he and they were acting with

a common intent.      There was also evidence that Bankston used

coded language to inform Drennon that Hargrove (“Auntie

Monique”) had killed her “husband” (Griffin) at Club 112. Finally,

Drennon expressed relief when he found out that Griffin had been

killed, telling Bankston, “so it’s a wrap, huh,” and “that’s something

we ain’t got to worry about no more.”

     Although Drennon contends that he had the conversations

from jail to produce information to give to Detective Quinn, it was

for the jury, and not this Court, to resolve any conflicts or

                                 20
inconsistencies in the evidence, judge the credibility of witnesses,

and draw reasonable inferences from the facts. See Smith, 308 Ga.

at 84. In addition, “[a] defendant need not pull the trigger, or even

be present for a shooting, to be found guilty as a party to murder

and related crimes.” Nicholson v. State, 307 Ga. 466, 473 (837 SE2d

362) (2019) (holding that the evidence was sufficient to sustain the

conviction of a gang member where it showed that he intentionally

advised and encouraged other “gang members to commit the

crimes”). In sum, viewed in the light most favorable to the verdicts,

we conclude that the evidence summarized above was sufficient to

support Drennon’s conviction for malice murder as a matter of

constitutional due process. See Jackson, 443 U. S. at 319.

     Drennon nonetheless argues that there was a reasonable

hypothesis other than his guilt—that his fellow IRC members killed

Griffin to obtain his jewelry and did so without any encouragement

from Drennon—such that the evidence presented at trial was not

sufficient to convict him of malice murder as a matter of Georgia

statutory law. See OCGA § 24-14-6. However, as we have explained,

                                 21
“[n]ot every hypothesis is reasonable,” and evidence “need rule out

only those that are.” Garay, 314 Ga. at 20. Moreover, whether the

alternative hypothesis asserted by Drennon is reasonable was a

question for the jury, and we will not disturb the jury’s finding on

this point “unless it is insufficient as a matter of law.” Frazier, 308

Ga. at 453. Here, based on the evidence summarized above—which

includes evidence that Griffin’s Breitling jewelry was found on his

body after he was killed—we conclude that the jury was free to reject

as unreasonable the hypothesis that Drennon spoke with IRC

members from jail only to obtain information for Detective Quinn,

and not to encourage members of the IRC to kill Griffin, and that

the members of the gang acted independently in killing Griffin to

steal his jewelry. Accordingly, the evidence was also sufficient to

support Drennon’s conviction for murder as a matter of Georgia

statutory law. See OCGA § 24-14-6.

     4.   Drennon contends that the evidence is insufficient to

support his conviction for participation in criminal street gang

activity. We disagree.

                                  22
      (a) Before turning to the merits of Drennon’s claim, we note

that, as part of proving its case that Drennon was involved in

criminal gang activity, the State introduced testimony from several

witnesses implicating Drennon and the IRC in “a September 2006

attack on, kidnapping of, and burglary of the home of victim Gary

Lester.” Morris, 294 Ga. at 47.2 Easterling and Lester testified that

while Lester was playing a video game at Tight Werk, an automobile

shop Drennon operated, Drennon hit Lester in the head with a gun.

At that point, Drennon, with assistance from other members of the

IRC, handcuffed Lester and placed a scarf over his eyes. They then

put Lester in a truck, and Easterling, Stevens, and others (but not




      2 Drennon was indicted for these crimes, but they were severed for trial.
In this appeal, Drennon does not challenge the State’s use of the 2006 crime
against Lester to prove the criminal-gang-activity count of the indictment. See
Morris, 294 Ga. at 48-49 (holding that the trial court did not abuse its
discretion in admitting evidence of crimes for which Edward Morris was
indicted, but which were severed for his trial, as relevant to prove the criminal-
gang-activity count against Morris). See also OCGA § 24-4-418 (a), which was
enacted in 2016 and which says that “[i]n a criminal proceeding in which the
accused is accused of conducting or participating in criminal gang activity in
violation of Code Section 16-15-4, evidence of the accused’s commission of
criminal gang activity, as such term is defined in Code Section 16-15-3, shall
be admissible and may be considered for its bearing on any matter to which it
is relevant.”
                                       23
Drennon) drove Lester to several locations and eventually to his

house, which they burglarized. According to Lester, IRC members

took “clothes, jewelry, [a] gun, [and a] t.v.”

     (b) Drennon was charged in the indictment with violating the

Street Gang Act by participating in crimes of violence, including

murder, armed robbery, criminal attempt to commit armed robbery,

aggravated assault, and kidnapping, while associated with the IRC.

To prove that Drennon violated the Street Gang Act, the State was

required to show that he was, in fact, associated with the IRC, that

the IRC was a “criminal street gang,” that Drennon committed a

predicate act of violence contained in OCGA § 16-15-3 (1) (J) and as

set forth in the indictment, and that the act of violence was intended

to further the interests of the IRC. See OCGA § 16-5-4 (a); OCGA §

16-15-3 (1) (J); OCGA § 16-15-3 (3); Boyd v. State, 306 Ga. 204, 209

(830 SE2d 160) (2019); Chavers v. State, 304 Ga. 887, 890 (823 SE2d

283) (2019).

     Drennon contends that the State failed to prove three of these

elements: that he was associated with the IRC gang, that he

                                   24
participated in a crime of violence, and that he undertook criminal

activity to further the interests of the gang. As for whether Drennon

was associated with the IRC, Drennon contends that “no one

testified that he was a part of this gang.” But he overlooks the

testimony of Easterling, who testified that Drennon was a member

of the IRC.   Moreover, Detective Quinn testified that Drennon

provided him with accurate information about the activity of

members of the IRC, and Drennon elicited testimony that his

conversations with Detective Quinn indicated that Drennon was

“hanging out with [members of the IRC] on a regular basis” and that

“a lot of them are hanging out at Tight Werk,” where Drennon

worked.     Other evidence, including testimony from Lester,

Easterling, and Bankston, confirmed that Drennon had frequent

contact with members of the IRC and participated in violent crimes

with them. Viewed in the light most favorable to the verdicts, the

evidence was sufficient to authorize the jury to conclude that

Drennon was, at the very least, associated with the IRC. See Lupoe

v. State, 300 Ga. 233, 237-238 (794 SE2d 67) (2016) (concluding that

                                 25
evidence such as a defendant’s frequent contact with members of a

gang was sufficient to show that the defendant was “associated with”

the gang).

     Drennon summarily argues that the State failed to prove that

he committed a predicate act of violence, but we readily conclude

that when viewed in the light most favorable to the verdicts, the

evidence presented at trial and summarized above was sufficient to

show that Drennon participated in crimes of violence against Griffin

on June 10, against Griffin and Magee on May 22, and against

Lester in 2006. See OCGA § 16-15-3 (1) (J). Finally, Drennon argues

that there was a complete lack of evidence that he had the intent to

further the interests of the IRC because, according to Drennon, mere

association with a criminal street gang is insufficient to satisfy this

element and the State did not show that he participated in any of

the IRC activities. We disagree. We have held that “[e]vidence of

[a defendant’s] association with [a gang] and his participation in the

group’s activities before and during the crimes charged provide the

required nexus between his criminal acts and the intent to further

                                  26
the gang’s interests.” Hayes v. State, 298 Ga. 339, 342-343 (781

SE2d 777) (2016). See also Rodriguez v. State, 284 Ga. 803, 807 (671

SE2d 497) (2009) (“Management of or participation with others in .

. . criminal street gang activity necessarily implies knowledge of the

gang’s criminal activities and a specific intent to further its criminal

purposes.”). To that end, Easterling testified that the IRC’s goal in

committing its criminal acts was to collect “money, drugs, jewelry,

guns[, and] merchandise,” and the jury was authorized to conclude

that Drennon’s activities, including the attempted robbery of Griffin

on May 10 and the kidnapping and robbery involving Lester,

furthered that goal.     Moreover, there was evidence that “IRC

members . . . had planned Griffin’s murder to retaliate for Drennon’s

arrest,” Morris, 294 Ga. at 47, and Drennon’s encouragement of IRC

members to kill Griffin furthered that goal. For these reasons, we

conclude that the evidence is constitutionally sufficient to support

Drennon’s conviction for criminal street gang activity.

     5. For the first time in this case, Drennon contends that he was

denied his right to be present numerous times when he was excluded

                                  27
from bench conferences during jury selection. As explained below,

this claim should be addressed in the first instance by the trial court

on remand.

     “This Court has long held that the Georgia Constitution

guarantees criminal defendants the right to be present, and see and

hear, all the proceedings which are had against him on his trial

before the court.” Champ, 310 Ga. at 839 (citation and punctuation

omitted). Moreover, a defendant’s right to be present

     may be violated when a defendant is excluded from
     conferences held at the bench between the trial court and
     the lawyers for the parties, because while the defendant
     may be present in open court and thus able to see such
     bench conferences, he presumably cannot hear what is
     discussed (as preventing jurors and others in the
     courtroom from hearing such conferences is their very
     purpose).
Id. It is well settled that “[j]ury selection is a critical stage at which

a defendant generally is entitled to be present, including at bench

conferences.” Young v. State, 312 Ga. 71, 79 (860 SE2d 746) (2021).

“[W]e have repeatedly held that a defendant has the right to

participate in a bench conference during which a prospective juror


                                   28
or a trial juror is discussed and removed.” Champ, 310 Ga. at 840.

However,

     [m]ost bench conferences involve questions of law and
     consist of essentially legal argument about which the
     defendant presumably has no knowledge, and many other
     bench conferences involve logistical and procedural
     matters. A defendant’s presence at bench conferences
     dealing with such topics bears no relation, reasonably
     substantial, to the fullness of his opportunity to defend
     against the charge, and the constitutional right to be
     present does not extend to situations where the
     defendant’s “presence would be useless, or the benefit but
     a shadow.” Thus, a defendant’s right to be present is not
     violated by his absence from such bench conferences.

Heywood v. State, 292 Ga. 771, 774 (743 SE2d 12) (2013) (cleaned

up). Moreover, a defendant may relinquish his right to be present

“if he so chooses.” Champ, 310 Ga. at 841 (citation and punctuation

omitted).

     A defendant may relinquish his right in several ways: if
     he personally waives the right in court; if his counsel
     waives the right at his express direction; if his counsel
     waives the right in open court while he is present; or, as
     seen most commonly in our case law, if his counsel waives
     the right and the defendant subsequently acquiesces to
     that waiver.




                                29
Id. 3 “Acquiescence may occur when a defendant remains silent after

he becomes aware of the proceedings occurring in his absence, so

long as he had sufficient information concerning the matters

occurring outside his presence for his silence to be fairly construed

as consent.” Id.

      However, where a defendant

      raises a right-to-be-present claim for the first time on
      appeal, unless that claim can be easily rejected based on
      the existing record, the case should be remanded to the
      trial court for a hearing at which the parties have an
      opportunity to supplement the record with relevant
      evidence and after which the trial court may make factual
      findings and issue an order ruling on the claim, which
      may then be reviewed in a subsequent appeal.

Champ, 310 Ga. at 844.4 We adopted this rule, in large part, because


      3 The Attorney General, but not the District Attorney, argues that
Drennon’s right-to-be-present claim is not preserved for review because
Drennon did not raise it until this appeal. But the right to be present “is a
personal right of the defendant that cannot be waived merely by the failure of
his counsel to timely assert it; it must be relinquished by the defendant
himself” in one of the ways discussed above. Champ, 310 Ga. at 841 n.7.

      4 We have explained that “‘mere speculation as to what may have been
discussed at [a bench] conference cannot serve as the basis for the grant of a
new trial,’” Reed v. State, Case No. S22A0530, 2022 WL 4085942, at *8 (Ga.
Sept. 7, 2022) (quoting Nesby v. State, 310 Ga. 757, 759 (853 SE2d 631) (2021)),
and have held that where a defendant “offers nothing more than speculation

                                      30
right-to-be-present claims often involve “fact-specific” decisions that

“[t]rial judges are generally better situated than appellate courts to

make.” Id.     See also Reed v. State, Case No. S22A0530, 2022 WL

4085942, at *5 (Ga. Sept. 7, 2022) (explaining the efforts of counsel

and the trial court to recreate a record during motion for new trial

proceedings of what occurred at bench conferences that were not

transcribed in order to determine whether Reed was denied his right

to be present at those conferences and if so, whether he acquiesced

to the denial of that right).

      We note that our ability to evaluate Drennon’s claim is

hampered by the minimal argument offered in his appellate brief.

To that end, Drennon provides a list of citations to pages of the voir

dire transcript where bench conferences occurred, but makes no


as to what the conferences might have concerned,” his claim that his right to
be present was violated fails, Reeves v. State, 309 Ga. 645, 648 (847 SE2d 551)
(2020) (citation and punctuation omitted). Accord Nesby, 310 Ga. at 759.
However, Reed, Nesby, and Reeves were all cases in which the defendant had
an opportunity to develop a record on his right-to-be-present claim on motion
for new trial, see Reed, 2022 WL 4085942, at *5-*6; Nesby, 310 Ga. at 759;
Reeves, 309 Ga. at 648, and it is appropriate under those circumstances to
apply the “mere speculation” principle to the defendant’s right-to-be-present
claim. Here, by contrast, the defendant has had no such opportunity to develop
the record on whether he was denied his right to be present.
                                      31
effort to explain or contextualize any of the individual bench

conferences.     Nor does he analyze, with supporting citations of

authority, how his right to be present was denied.               Instead, he

simply claims that “it is impossible to tell” whether the conferences

he points to were about jury selection—the type of bench conference

for which Drennon generally would have the right to be present—as

opposed to about practical or logistical issues—the type of bench

conference for which Drennon generally would not have such a

right—and summarily concludes that his right to be present was

violated.5

      After a careful review of the record, we conclude that Drennon’s

right-to-be-present claim cannot be “easily rejected based on the

existing record.”     Id.   This Court simply does not have enough


      5We conclude that Drennon’s appellate brief on this issue complies with
this Court’s Rule 22 (explaining that “[a]ny enumerated error not supported by
argument or citation of authority in the brief shall be deemed abandoned”), but
only marginally so. We also note that Drennon’s current counsel on appeal
represented him during the motion for new trial proceedings, and despite the
fact that current counsel called trial counsel as a witness during those
proceedings, current counsel made no apparent effort to develop a record
regarding Drennon’s right-to-be-present claim.           We encourage counsel
contemplating right-to-be-present claims on behalf of a client to develop the
record on such claims as early as possible under the circumstances.
                                      32
information to “easily reject” his claim—but neither do we have

enough information to determine whether Drennon’s right to be

present was violated or whether Drennon relinquished any right

that he had to be present. See Champ, 310 Ga. at 841. In conducting

our analysis, we considered that all nine bench conferences to which

Drennon points occurred during jury selection, a part of the trial “at

which a defendant generally is entitled to be present, including at

bench conferences.” Young, 312 Ga. at 79. But those conferences

were not transcribed; the transcript only notes that “a discussion

was had at the bench between the court and counsel.” Moreover, we

cannot discern from the transcript notations that the conferences

were between “court and counsel” whether Drennon was necessarily

excluded from those conferences. However, to guide the trial court

on remand, and to highlight to practitioners the difficulty this Court

faces when an appellant does not develop the factual record for a

right-to-be-present claim before he makes such a claim on appeal,

we review the circumstances related to two of the nine bench



                                 33
conferences at issue to explain why a remand is necessary.6

      (a) Before one of the bench conferences occurred, the trial court

informed the prospective jurors that it would hear from them about

any hardships that they had. The trial court then took down the

numbers of the jurors who indicated that they wanted to be heard

regarding a hardship. A short time later, the court excused all

jurors, except those who indicated a desire to be heard regarding




      6 We also note that to ensure that a defendant’s right to be present is not
violated, trial judges could altogether decline to hold bench conferences and
instead could conduct such conferences in open court outside the presence of
the jury; could require bench conferences to be transcribed; or, when bench
conferences are held without participation from criminal defendants, could
inform those defendants, where applicable, of their right to be present and
inquire as to whether they wish to exercise or waive that right, making a record
of any waiver of rights. Similarly, the trial court, prosecutor, and defense
counsel should undertake to protect a defendant’s right to be present, taking
care to make a contemporaneous record of what transpired before and during
bench conferences. See Sammons v. State, 279 Ga. 386, 388 n.12 (612 SE2d
785) (2005) (reversing a defendant’s conviction because he denied his right to
be present at a critical stage of his trial and reminding “[p]rosecutors . . . that
they share the duty to ensure a fair trial” and encouraging them, “if
proceedings take place outside the presence of the defendant,” to “alert the trial
court of the need to allow the defendant time to discuss the issue with counsel
and to permit [the] defendant to place an express waiver on the record”). See
also Champ, 310 Ga. at 849 (McMillian, J., concurring) (encouraging trial
courts and counsel “to put on the record what occurred at bench conferences or
confirm that the defendant waived the right to be present”). Efforts such as
these could ease or prevent the difficult task of recreating on appeal what
occurred at bench conferences held months or years earlier.
                                        34
their hardship. The jurors who remained to discuss their hardships

included Jurors 1, 6, 7, 10, 11, 13, 14, 18, 22, 23, 24, 27, 28, 29, 30,

31, 34, 35, 36, 37, 38, 39, 43, 45, 47, and 50. After the other jurors

were excused, Drennon’s counsel asked the trial court if counsel

could approach the bench. The record indicates that “a discussion

was had at the bench between the court and counsel,” with no

indication of what the discussion was about. Immediately after the

conference, the trial court began to hear from the jurors who

remained because of their potential hardships, turning first to Juror

1, who expressed concern about a financial hardship due to self-

employment.

     Drennon offers no specific argument about this bench

conference. The State contends that trial counsel approached to

discuss whether the court should question Juror 1 about a potential

conflict due to self-employment. However, shortly before the bench

conference, the trial court had already said that it was planning on

questioning all the jurors who indicated that they had potential

hardships, and immediately before it, the court asked all those

                                  35
jurors to remain in the courtroom. The record therefore leaves us

unable to easily conclude that this conference concerned a matter for

which Drennon did not have a right to be present. If Drennon did

have a right to be present, the transcript, as noted above, does not

indicate whether he was present and, likewise, does not indicate

whether he could hear what was being discussed. Moreover, as was

the case in Champ, “[t]here is no indication in the record” here that

Drennon “personally waived his right to be present for th[is] bench

conference[] or that his counsel waived that right in [Drennon’s]

presence or with his express authority.” 310 Ga. at 841. In addition,

the record is unclear on the “highly fact-specific question” of

acquiescence. Id. We cannot determine, for example, whether other

discussions on the record during trial may have given Drennon

“sufficient information concerning the matters occurring outside his

presence for his silence to be fairly construed as consent.” Id. Nor

do we have any indication that Drennon knew about the conference

despite being absent from it based on discussions that occurred off

the record, such as by defense counsel informing him of what

                                 36
occurred at the conference. See Champ, 310 Ga. at 843 (explaining

that “defendants often may know more about the subject of

proceedings in which they do not participate than is apparent from

a trial transcript). For these reasons, this right-to-be-present claim

cannot be “easily rejected based on the existing record.” Champ, 310

Ga. at 844.

     (b) Another bench conference occurred after the trial court

announced in open court that a prospective juror had emailed the

court. The record is silent as to the subject matter of that email and

as to what the court and counsel discussed at the bench conference.

The record therefore leaves us unable to easily conclude that this

conference concerned a matter for which Drennon did not have a

right to be present. If Drennon did have a right to be present, the

transcript does not indicate whether he was present or whether he

could hear what was discussed at the conference. Moreover, again,

“[t]here is no indication in the record” here that Drennon “personally

waived his right to be present for th[is] bench conference[] or that

his counsel waived that right in [Drennon’s] presence or with his

                                 37
express authority.” Champ, 310 Ga. at 841. In addition, all of the

reasons that we gave for not being able to easily reject Drennon’s

right-to-be-present claim with regard to the bench conference

discussed above on the ground of acquiescence apply equally to this

bench conference. Accordingly, this right-to-be-present claim cannot

be “easily rejected based on the existing record.” Id. at 844.

     (c) These two bench conferences are only two of the nine bench

conferences Drennon cites in his appellate brief, but they are

illustrative of why we do not have enough information to “easily

reject” Drennon’s claim and why it is therefore necessary to remand

for the trial court to develop a factual record and decide, with respect

to all nine bench conferences, whether Drennon had a right to be

present at the conferences and if so, whether Drennon personally

waived his right to be present at the conferences or acquiesced to his

absence from them.

     For these reasons, we affirm the sufficiency of the evidence

supporting Drennon’s convictions and conclude that the trial court

did not fail to exercise its discretion as the “thirteenth juror” when

                                  38
ruling on the general grounds of Drennon’s motion for new trial, but

vacate the trial court’s judgment in part and remand the case to that

court to hold a hearing on Drennon’s right-to-be-present claim. If

the trial court rules against Drennon’s claim, he will have 30 days

to file a new notice of appeal of the decision and may appeal that

decision and any other enumeration of error not addressed in this

opinion.7

    Judgment affirmed in part and vacated in part, and case
remanded with direction. All the Justices concur.




      7  Likewise, if the trial court grants Drennon a new trial based on his
right-to-be-present claim, the State may appeal that decision. See OCGA § 5-
7-1 (a) (8) (providing that the State may appeal “[f]rom an order, decision, or
judgment of a court granting a motion for new trial or an extraordinary motion
for new trial”).
                                      39